Case: 16-11186      Document: 00513833488         Page: 1    Date Filed: 01/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 16-11186
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                      January 12, 2017
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

RIGOBERTO MATA, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:08-CR-267-15


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Rigoberto Mata, Jr., who is serving a 235-month prison sentence after a
jury convicted him of conspiring to conduct financial transactions involving
unlawful activity, appeals the district court’s decision to deny his motion for a
sentence modification under 18 U.S.C. § 3582(c)(2). Through that motion, he
requested that the court reduce his prison term based on Amendment 782 to
the Sentencing Guidelines, which had the effect of retroactively lowering most


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11186     Document: 00513833488     Page: 2   Date Filed: 01/12/2017


                                  No. 16-11186

drug-related base offense levels by two levels. Mata has not shown that the
district court abused its discretion in denying the motion. See United States v.
Henderson, 636 F.3d 713, 717 (5th Cir. 2011). The court correctly recognized
that Mata was eligible for a reduction and that his original sentence was at the
top of his new guidelines range; however, it denied the motion as a matter of
discretion, citing Mata’s criminal history, the nature of the offense, and Mata’s
relevant conduct, all of which were appropriate factors to consider. See Dillon
v. United States, 560 U.S. 817, 826-27 (2010); 18 U.S.C. § 3553(a)(1).
      Though Mata urges that the district court should have reexamined the
finding it made at the original sentencing hearing regarding the quantity of
drugs that corresponded to the amount of money Mata had laundered for a
drug organization, § 3582(c)(2) “is not the appropriate vehicle for raising issues
related to the original sentencing.” See United States v. Evans, 587 F.3d 667,
674 (5th Cir. 2009) (internal quotation marks, brackets, and citation omitted).
Mata also argues that the district court improperly relied on his criminal
history because, he maintains, he had no prior criminal history, but the
presentence report belies this assertion. Finally, he urges that he was not a
trusted member of the drug organization, but the district court found otherwise
at the original sentencing hearing, noting that Mata had “significant
culpability” and played an “integral” role in the organization.
      AFFIRMED.




                                        2